Citation Nr: 1634708	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy (BPH), to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of skin carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from January 1966 to January 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The June 2008 rating decision denied service connection for BPH and residuals of skin carcinoma.  The Veteran filed his first substantive appeal VA Form 9 in September 2009, which was only for BPH.  However, he filed a second substantive appeal VA Form 9 in October 2009, which included residuals of skin carcinoma.  As such, the Board has jurisdiction over both issues as reflected on the cover page.

In July 2015, the Board remanded the Veteran's claim for BPH for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  BPH was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed BPH is etiologically related to his active service or was the result of his presumed herbicide exposure therein.  

2.  The Veteran is not shown to have a current disability manifested by residuals of skin carcinoma.



CONCLUSIONS OF LAW

1.  The criteria for service connection for BPH have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

2.  The criteria for service connection for residuals of carcinoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

Regarding the service connection claim for BPH, the Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issue of service connection for residuals of skin carcinoma.  However, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Essentially, there is no evidence showing a residual disability following the cessation of treatment for the Veteran's skin cancer.  As such, there is no basis for a VA examination.

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's military service record shows he had service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides during his time in service.

BPH

The Veteran filed a service connection claim for BPH in April 2007, which was denied by a June 2008 rating decision.  The Veteran believes that his BPH is due to his presumed herbicide exposure.

BPH is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  While prostate cancer is presumed related to herbicide exposure, the Veteran has thankfully not been diagnosed with prostate cancer.  As such, service connection based on herbicide exposure is not warranted.

As an initial point, it is unclear that BPH should be considered a chronic disability.  However, to the extent it is, there is no objective evidence of record that links the Veteran's current BPH to his active service.  STRs do not show a diagnosis of BPH rendered by a medical officer during his service.

The record shows that the Veteran was not diagnosed with BPH until 2001, over 30 years after his separation from service.  Furthermore, BPH is also not considered a chronic disease under 3.309. 

As such, the record contains no diagnosis of BPH in service and BPH is not considered a chronic disease, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current BPH to his active service, and he has not submitted any medical opinion that even suggests a relationship between his BPH and his military service.  See Shedden supra.

In December 2015, the Veteran was afforded a VA examination for his BPH.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's BPH was less likely as not caused by or related to his active service.  The examiner explained that the Veteran had age related BPH, a consequence of aging in all males.  The examiner noted that there was no evidence in the literature that exposure to herbicides had any effect on the rate of enlargement or size reached.

After weighing all the evidence, the Board finds great probative value in the December 2015 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his BPH is due to herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of BPH, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  BPH is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include urinalysis or prostate-specific antigen test are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of BPH, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether BPH is caused by herbicide exposure.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating urologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for BPH have not been met, and the Veteran's claim is denied.

Residuals from Skin Carcinoma

The Veteran filed a service connection claim for residuals of skin carcinoma in April 2007, which was denied by a June 2008 rating decision. 

The Veteran's STRs do not show any symptoms, complains, treatment, or diagnosis of skin carcinoma.

Prior to filing his April 2007 claim, he was diagnosed with carcinoma of the back in April 2006.  He underwent excision of the carcinoma later that month.  His medical treatment records do not contain any current symptoms, complaints, treatment, or diagnosis of residuals of skin carcinoma.  That is, the treatment successfully cured the Veteran of any chronic disease.

As such, the record does not contain evidence of a current disability due to residuals of skin carcinoma.

The Board acknowledges the Veteran's competency to report experiencing residuals of skin carcinoma, which he attributes to his presumed herbicide exposure, but notes that he has not identified any current chronic residuals of skin carcinoma.  The Veteran has not submitted any evidence to establish that he has a chronic disability as a result of any residuals of skin carcinoma.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported residuals of skin carcinoma; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no residuals of a chronic disability have been identified during the course of the Veteran's appeal.

Here, the record contains no evidence of any current diagnosis of residuals of skin carcinoma.  

Accordingly, the Veteran's claim is denied.


ORDER

Service connection for BPH is denied.

Service connection for residuals of skin carcinoma is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


